Order entered December 9, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01551-CV

                            IN RE PHUNG VAN TRAN, Relator

                 Original Proceeding from the 401st Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 401-51820-2014

                                          ORDER
       Before the Court is relator’s petition for writ of mandamus. The petition and supporting

appendix include unredacted information that identifies the relator’s minor children.

Accordingly, we STRIKE the petition and supporting appendix. TEX. R. APP. P. 9.9(b). We

grant relator leave to file a redrawn petition that complies with rules 9.9 and 52 of the Texas

Rules of Appellate Procedure on or before December 15, 2014. Relator’s Motion for Emergency

Stay remains pending before the Court. We will TAKE NO ACTION on the motion pending

the filing of relator’s redrawn petition and appendix. We caution relator that failure to file a

properly drawn petition as permitted by this order may result in the dismissal of this cause

without further notice.


                                                     /s/   ROBERT M. FILLMORE
                                                           JUSTICE